DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 12/20/20 including claims 1-16 .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 8 rare ejected under 35 U.S.C. 103 as being unpatentable over Naitou et al ( US 20040039951), henceforth, ‘951 in view of HEO et al (US 20150358778 ). Henceforth, ‘778 and, further, in view of Steeves ( 8232868 ), henceforth, ‘868.
For claims 1, 7-8, ‘951 discloses  following limitations:
A wireless communication system (‘951:, fig. 2 and [0026] Any kind of high-capacity high-speed
 transmission system or method may be applicable to the invention.) , in which a first wireless device and a second wireless device intermittently perform wireless communication, ( ‘951:, [0065] the wireless LAN device 58 can be intermittently activated in order to receive the signals generated by the radio communication device 65.)
wherein the first wireless device repeatedly transmits an activation signal for activating the second wireless device at a first cycle (‘951: [0065], the wireless LAN device 58 is activated and deactivated cyclically under the intermittent standby state.) until receiving a response signal from the second wireless device, (‘951:  Upon being activated, the wireless LAN device 58 transmits the in-communication signals along the communication-signal input line 44a to the startup management unit 74 indicating the in-communication signals indicate that the LAN device 58 is being activated upon receipt of the signals from the radio communication device 65. )    and transmits, when the response signal is received, data to the second wireless device,  ( [0073] While the storage device 72 is activated, data sent from the radio communication device 65 to the wireless LAN device 58 is transmitted to the storage device 72 through the data line 45 and stored into the storage device 72.   )   and 
the second wireless device repeatedly executes detection processing of the activation signal at a second cycle (‘951: [[0066] If the wireless LAN device 58 receives (detect) signals from the radio communication device 65 during the activation time, the wireless LAN device 58 is switched from the intermittent standby state to a continuous activation state (switched from the intermittent standby state to a continuous activation state reads on “processing of the activation signal at a second cycle ). Under the continuous activation state, the wireless LAN device 58 is continuously activated so as to communicate with the radio communication device 65. Upon being activated, the wireless LAN device 58 transmits the in-communication signals along the communication-signal input line 44a to the startup management unit 74 indicating the in-communication signals indicate that the LAN device 58 is being 
activated upon receipt of the signals from the radio communication device 65. Further in [0071]--- The 
startup management unit 74 receiving the in-communication signals transmitted along the communication-signal input line 44a determines that the received in-communication signals are startup-signals for activating the vehicle navigation apparatus 15. Upon this determination, the startup management unit 74 starts to transmit the startup-signals along the startup-signal output line 44b to the storage device 72.)
‘951 does not disclose following limitations, which are disclosed by ‘778, as follows:
 second cycle that is longer than the first cycle, (‘778: [0057]--- second cycle longer than the first cycle ---)
It would have been obvious to a person  of ordinary skill before the  effective date of invention to have combined  the limitations of  ‘778 with those of ‘951 for the advantage of  scaning the secondary electronic device.
‘951 in view of ‘778 does not disclose following limitations, which are disclosed  by ‘868, as follows:
receives, when a part of the activation signal is detected in the detection processing, the activation signal, transmits, when the activation signal is addressed to the second wireless device itself, the response signal to the first wireless device, and then receives the data from the first wireless device.
(‘868, see claim 6, the tag comprising: a receiver operable to receive a first signal on a first frequency transmitted from a first device, the first signal including data identifying, based on an address, the first device and further including a wakeup signal signature (Reads on activation signal.), wherein the wakeup signal signature is a digital bit stream; a detector circuit to detect the wakeup signal signature in the first signal (raesd ( Reads on activation signal is detected in the detection processing )   and outputting a data pulse in response to the detection of the wakeup signal signature; ---when receiving the data pulse from the detector circuit; and a transmitter operable to transmit a second signal on a 
second frequency to a second device, the second signal being transmitted by the transmitter in response 
to the receiver receiving the first signal, the second signal including the data identifying the first device.)
It would have been obvious to a person  of ordinary skill before the  effective date of invention to have combined  the limitations of  ‘868 with those of ‘951 in view of ‘778 for the advantage of  informing radio tag 20 to prepare to receive an incoming message..

For claim 7, ‘951  discloses following limitation:
“wherein the first wireless device comprises a communication control unit, including one or more processors,---”
(‘951: [0098] process, thereby controlling the activation of each device
Rest of limitations are same as  in claim 1.

For claim 8, all limitations are same as in claim 1.,

Claim(s)  3, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over, ‘951 in view of  ‘778  and ‘868 ,as applied to preceding claims 1, 7 and 8 respectively as above, and further in view of Kyou (US 20180278726 ), henceforth, ‘726.
For claims 3, 11 and 14, ‘951 in view of  ‘778  and ‘868 disclose all limitations of subject matter, as applied to preceding claims 1, 7 and 8 respectively as above, with  the exception of following limitation, which is disclosed by  ‘726, as follows:
wherein the first wireless device waits for the response signal over a predetermined time after transmitting the activation signal.
(‘726: [0119], In the case of receiving the response message within a predetermined period of 
time (for example, waiting time set to receive a response to the notification (Notification reads on 
activation signal.) via the short-distance transmitter and receiver 102 (Step S1708: Yes).
It would have been obvious to a person  of ordinary skill before the  effective date of invention to have combined  the limitations of  ‘726 with those of ‘951 in view of ‘778 and ‘868 for the advantage of  power saving.

Claim(s)  4, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over, ‘951 in view of  ‘778  and ‘868 ,as applied to preceding claims 1, 7 and 8 respectively as above, and further in view of EGLI et al  (BR 102014019159), henceforth, ‘159.
For claims 4, 12 and 16, ‘951 in view of  ‘778  and ‘868 disclose all limitations of subject matter, as applied to preceding claims 1, 7 and 8 respectively as above, with  the exception of following limitation, which is disclosed by  ‘159, as follows:
wherein the first wireless device waits for the response signal over a predetermined time after transmitting the activation signal a plurality of times. 
(‘159: [036] Subsequently, custom media waits for a response for a predetermined time in the receive mode---. [ 037] If a custom media receives no response after this time, it changes to the next "advertising channel", and data for the calculation of a (identified) session ID is sent again, whereby it is repeated until a signal The response time is received by a reading device, and authentication is initiated.  
It would have been obvious to a person  of ordinary skill before the  effective date of invention to have combined  the limitations of  ‘159 with those of ‘951 in view of ‘778 and ‘868 for the advantage of  power saving.

Claim(s)  5, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over, ‘951 in view of  ‘778  and ‘868 and 159 ,as applied to preceding claims 1 &3, 7 & 10 and 8&14 respectively as above, and further in view of Katayama et al  (JP 6126499), henceforth, ‘499.
For claims 5, 11 and 15, ‘951 in view of  ‘778  and ‘868 and ‘159 disclose all limitations of subject
matter, as applied to preceding claims 1 &3, 7 & 10 and 8&14 respectively as above, with  the exception 
of following limitation, which is disclosed by  ‘499, as follows:
wherein the second wireless device transmits, when transmitting the response signal, the response signal at a random timing within a predetermined time during which the first wireless device waits for the response signal. 
(‘499: See description, The power conversion apparatus that has received the search request message returns a search response message after waiting for a random time within the range of the time specified by the maximum waiting time in order to prevent collision between communication messages.)
It would have been obvious to a person  of ordinary skill before the  effective date of invention to have combined  the limitations of  ‘499 with those of ‘951 in view of ‘778 and ‘868  and ‘159 for the advantage of  power saving.
Allowable Subject Matter
Claims 2, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claims 2, 9 and 13;
wherein when the second cycle is represented as Trx and two mutually prime integers are represented as M and N, the first wireless device adds a preamble with a length of equal to or longer than 1/N times the length of Trx to the activation signal, and the first cycle is a value of M/N times the value of Trx.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's 
disclosure.
Veillette (US 8370697 ) discloses A method and system are provided to transmit a meter power status. The method includes recognizing a power status change at a meter. The method includes, if the meter is scheduled to transmit first, transmitting a notification message to at least one neighboring meter towards a mesh gate, wherein the notification message includes a power status indicator and a meter identifier. The method includes, if the meter is not scheduled to transmit first, waiting a predetermined time period to receive a notification message from at least one neighboring meter. The method includes, responsive to receiving a notification message, adding a meter identifier to the received notification message before retransmitting the modified notification message to at least one neighboring meter. The method includes retransmitting the notification message.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nizar Sivji can be reached on 571-270--7462. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/              Primary Examiner, Art Unit 2647